ROBB, Associate Justice
(dissenting). Section 9 of the Trade-Mark Act of February 20, 1905 (33 Stat. 724), authorizes an applicant for registration of a trade-mark, a party to an interference as to a trademark, a party who has filed an opposition to the registration of a trademark, or a party to an application for the cancellation of the registration of a trade-mark to appeal from the decision of the Commissioner of Patents to this court, on compliance with conditions incident to an appeal by an applicant for patent or a party to an interference, as to an invention, and it is further provided that “the same rules of practice and procedure shall govern in every stage of such■ proceedings, as far as the same may be applicable.” Were this an open question, the force of the argument of my Associates would lead me to their conclusion that the provision last quoted refers only to proceedings in this court, and that view would be further strengthened by the specific provisions *948of section 22 of the Trade-Mark Act, which apparently were intended to restrict and limit the right to equitable relief to parties to “interfering registered trade-marks.” However, as I read the opinion of the court in Baldwin Co. v. Howard Co., 256 U. S. 35, 39, 41 Sup. Ct. 405, 65 L. Ed. 816, it there is intimated that section 4915, R. S. authorizes a remedy by bill in equity in a case like the present. Therefore, while it is quite possible that, when the provisions of section 22 of the Trade-Mark Act are brought to the attention of the Supreme Court and a definite ruling invoked, the conclusion reached by my Associates will be approved, I now feel constrained to give full force and effect to the suggestion in the Howard Case and to dissent here. •
Appeal to United States Supreme Court allowed March 12, 1923, and bond to act as supersedeas fixed at $300.